 

DEAR Clock. 5-37-29

/ I- AM Pag concerning... A. ctese that.
is. corte tly bed Meg ee tae and the. der.
AL FR alg Fide... aSSociated. IX... ph e. Above. CIEL

AS. Vy, (Ou. CHIS OLE FRe ng the TRask O Ccountt
statdmest x, Att nchedy A oF LAY. Legh gS Anled

EAC Coraina. _Fands Frm “Paully Ag fil balds. qe...

AQ lL gar} Sh€d. G8 AL é sult oF AU TAR.
Ved. 2 GNdet my... D&bTs Ane. obfi AfioNs.
pull. gee. that. All Yi gst ens.

VY Df Ok: the. oe) Jglie]- pee wountt= on

. owed. ee Tawar’. Jny El linta..Fee
js. IN the... OM .Ounkt- ot sz as Fo! oa. QOLNE, ooo
UNE New) PASO... jy Trust Stectemenlt ref Le.

. nth £33, 64. Jo pels wlth held

Ana ASA ‘+ bees! disiih uféd taba S courte ere

Ee ceNtsy UMW te. ta the. Antal ee could es

Dep at tmenl. Ae dere JIN Guloiwey...daboutn Alloy ABle..
, USese (the. fin [DAY rear ACCA
we Wo | an I sol LADIES...  f OBA OGD cs
MY. comalallnl a log those pias —f
ZL whs..talg thick under—.DME_ po.
-m 5.2 2, Hitled  RelerSe. Funds Aleadable § Sy
ite S+rtes. 2. PLB A €ees — Fees which are feouicea.
by State or Federa| PMBA tebe prythle Frdtan.
_ Pbhlease CLCOUNTS. Culth Natitl ca’: $4 sal Hers the.
nnd, Cts). i AMY. 4 uestinie that vou ei thar
ne Fovw aid ft 1 lta cop" ok UY thls. letter ta the .
se Dudg > liloo. pe slate Nan case po. jb — cl 7 60. 72 7B,
ae Ail thet) zation | dense Pand sy.
_ teed atas. my. AemAlnin Fo Tessa Kee. AL Anice. }
ch THHAL Ay Votd Fa A ae me me. Aa A. cons}de =

 

 

 

   

 

 

 

 

   

      
   

  

 

 

 

 

 
    

 

  

 

 

 

 

(Ati an) } aR Speck: fu Lvl >
Devaatté WIWAMS #ESG/C3S
prs p=

 

_ 0 Bax Jogo DSwearL—~
ce, ree Cop oe: 216-CV- oraipg A Gold Page larg pgcgment 2s YG ma

 
